Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group VII (i.e., claims 22-25 and 28-29 directed to a collection of one or more expression vectors each comprising all or part of the collection of nucleic acids encoding a CVP comprising SEQ ID NOs: 1-209) in the reply filed on March 28, 2022, is acknowledged. Additionally,  Applicant's election with traverse of Species A (i.e., a single and specific nucleic acids encoding the CVP as SEQ ID NOs: 1-209); Species B is not applicable; Species C (i.e., a single and specific element that enhances immunogenicity of the CVP as human tissue-type plasminogen activator); and Species D (i.e., a single and specific type of vector as a viral vector) in the reply filed on March 28, 2022, is acknowledged.  
Applicants traverse the restriction but does not provides arguments for the traversal.  Thus, the requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-27 were originally filed on December 24, 2019. 
The amendment received on December 24, 2019, amended claims 1, 3-4, 6-10, 12-14, 16-22, and 24-27.  The amendment received on March 28, 2022, amended claims 22-24; and added new claims 28-29.
Claims 1-29 are currently pending and claims 22-25 and 28-29 are under consideration as claims 1-21 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2022.
Priority
The present application claims status as a 371 (National Stage) of PCT/EP2018/069032 filed July 12, 2018, and claims priority under 119(a)-(d) to European Application No. 17181026.0 filed on July 12, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 17181026.0, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on December 24, 2019; and November 29, 2021, are being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
For claim 22, please note that the Examiner is interpreting the scope as open-ended requiring 100% identity each of the sequence identifiers with any N-/C-terminal additions or any 5’/3’ additions (note: nucleic acids encode the peptide sequences).  Thus, the scope of claim 22 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
For claim 29, please note that the Examiner is interpreting the scope as open-ended requiring 100% identity to one of the four groups of polypeptides with any N-/C-terminal additions or any 5’/3’ additions (note: nucleic acids encode the peptide sequences).  Thus, the scope of claim 29 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claim 22, it is noted that the scope of claim 22 encompasses a collection of one or more expression vectors where each of the one or more expression vectors comprise all or part of a collection of nucleic acids encoding a cancer vaccine peptide (CVP) comprising SEQ ID NOs: 1-209, and where the collection of one or more expression vectors must comprise all of the collection of nucleic acids, i.e., all 209 sequences.  As such, the scope of claim 22 encompasses an embodiment where a single expression vector comprising nucleic acids that encode all 209 FSP sequences and an embodiment where 209 expression vectors each individually comprising a nucleic acid encoding each of the 209 FSP sequences.  
	For claims 23-24, it is noted that an ordinary skilled artisan would be well-versed in elements that enhance immunogenicity of an expression vector.  Halbroth et al. teaches that fusion to a human MHC class II invariant chain (li) could enhance CD8+ T cell responses in non-human primates (See Halbroth et al., Scientific Rep. 8:14 pages (2018) at abstract).  Halbroth et al. found that when a vaccine candidate is fused to the transmembrane domain alone of li, there was enhanced CD8+ T cell response (See Halbroth abstract).  Moreover, Freisewinkel et al. teaches that an extracytoplasmic sequence of the invariant chain (aa 81-109) that is only 23 residues away from the transmembrane region is essential for contact with class II polypeptides whereas the remaining C-terminal part is dispensable for binding (See Freisewinkel et al., Proc. Natl. Acad. Sci. USA 90:9703-9706 (1993) at abstract).  As such, Freisewinkel et al. demonstrates a necessary core sequence needed for a fragment invariant chain sequence to enhance immunogenicity of an expression vector.  Thus, an invariant chain sequence or fragment thereof is known to enhance immunogenicity of an expression vector. 
Starodubova et al. teaches that there are several approaches to increase DNA vaccine immunogenicity (See Starodubova et al., Acta Nat. 2:53-59 (2010) at abstract).  One approach implies the modifications of the encoded immunogen that change its processing and presentation, and thus, the overall pattern of anti-immunogen response (See Starodubova article, abstract).  For this, eukaryotic expression vectors are constructed that encode the chimeric proteins composed of the immunogen and specialized targeting or signal sequences such as the PEST sequence, the Destruction box, the LAMP-1 signal sequence, the ubiquitination signal, and invariable chain signal sequence (See Starodubova article, abstract; pg. 54, col. 2, last paragraph; pg. 57, col. 1, last paragraph; pg. 58, col. 1, 3rd paragraph).  Thus, the teachings of Starodubova et al. demonstrate that a PEST sequence and a cyclin destruction box are known to enhance immunogenicity of an expression vector.
Kou et al. teaches that to improve the immunogenicity of a modified vaccinia virus Ankara (MKA)-based vaccine against TB, Kou et al. introduced the tissue-type plasminogen activator (tPA) signal sequence (See Kou et al., Immunol. Lett. 190:51-57 (2017) at abstract).  Therefore, Kou et al. demonstrates that the human tPA signal sequence is known to enhance immunogenicity.  Moreover,  De Sousa Linhares et al. teaches that one checkpoint protein specific ligand for LAG-3 enhanced immunogenicity of cancer vaccines (See De Sousa Linhares et al., Frontiers Immunol. 9:15 pages (2018) at pg. 6, col. 2, last paragraph).  Figure 1 also depicts a number of checkpoints and their ligands where MHC II is a ligand for LAG-3 (See De Sousa Linhares article, Figure 1).  Thus, the teachings of De Sousa Linhares demonstrates checkpoint specific ligands that would enhance immunogenicity.  Therefore, an ordinary skilled artisan would be well-versed in elements that enhance immunogenicity of an expression vector. 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error. Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01.
The disclosure is objected to because of the following informalities: on page 38, 3rd paragraph and on page 65, 1st paragraph, discusses a nucleic acid sequence without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any nucleic acid sequence at least 10 nucleotides in length requires a sequence identifier.  Additionally, please update the Sequence Listing if necessary.  Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See page 47, 2nd paragraph and pg. 53, 2nd paragraph). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 recites a Markush group identifying elements that enhance immunogenicity of the CVP.  It is respectfully requested that the Markush group be represented utilizing the phrase “selected from” or “selected from the group consisting of” where each element is separated by a comma, e.g., “selected from an invariant chain sequence of a fragment thereof, a signal peptide of human tissue-type plasminogen activator,…and a checkpoint protein specific ligand.”  Alternatively, Applicants can indicate a proper Markush claim by utilizing the phrase “comprising” where each element is separated by a comma, e.g., “comprising an invariant chain sequence of a fragment thereof, a signal peptide of human tissue-type plasminogen activator,…or a checkpoint protein specific ligand.”  See MPEP § 2173.05(h).  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  claim 25 recites a Markush group identifying types of expression vectors.  It is respectfully requested that each type of expression vector be separated with a comma instead of a semicolon, “an RNA-formulated with an adjuvant” is replaced with “an RNA formulated with an adjuvant” (i.e., remove the hyphen), and that the end of the last semicolon be deleted (i.e., the end of the claim should end only with a period) in order to be grammatically correct.  Appropriate correction is required.

Allowable Subject Matter
Claims 22-25 and 28-29 are allowed notwithstanding the objections to claims 24-25 above.  However, the Examiner would like to point out that the instantly claimed invention cannot be allowed until the withdrawn claims are addressed, especially since the restriction was traversed.  The Examiner attempted to contact Applicant’s representative to discuss the withdrawn claims (See accompanying Interview Summary).  Although Groups I-II and IV-VI are not eligible for rejoinder, Group III (i.e., claim 10 drawn to a method of producing a CVP or a collection of nucleic acids encoding the CVP) is arguably eligible for rejoinder.  It is noted that claim 10 encompasses where the collection of nucleic acids encoding the CVP is optionally inserted into one or more expression vectors and/or a collection of expression vectors.  However, the scope of allowed Group VII (i.e., SEQ ID NOs: 1-209 and a collection of one or more expression vectors) are either not recited in claim 10 (i.e., SEQ ID NOs: 1-209) or not a required limitation (a collection of one or more expression vectors).  Thus, the scope of the possible rejoined claim 10 is not commensurate in scope with the allowed subject matter of elected Group VII.  Therefore, Applicants are respectfully requested to cancel claims 1-21 and 26-27 or to contact the Examiner so that a discussion of amending claim 10 to be commensurate in scope with allowed claim 22 can be held.   
	Furthermore, it is noted that the scope of claim 22 is free of the prior art as there is no teaching or suggestion in the art for all 209 FSPs or mFSPs (i.e., SEQ ID NOs: 1-209).  The closest prior art is as follows: 
	(1)	Schwitalle et al., Cancer Immunity 4:10 pages (2004) (cited in the IDS received on 12/24/19): teaching that mutations in coding microsatellites (cMS) cause translational frameshifts that can destroy gene function, which then can be associated with cancer cells (See abstract).  Schwitalle et al. found a specific frameshift mutation in three cMS-containing genes (Caspase-5, TAI-1b, and HT001) that are frequently hit in MSI+ cancer cells (See abstract).  This specific mutation is observed in up to 66% of MSI+ colorectal cancers, and thus, can be essential in a multivalent vaccine against cancers with MSI (See abstract).  Thus, Schwitalle et al. teaches only a single possible FSP. 
	(2)	Woerner et al., Int. J. Cancer 93:12-19 (2001) (cited in the IDS received on 12/24/19): teaching that microsatellite instability (MSI) caused by deficient DNA mismatch-repair functions is a hallmark of cancers associated with the hereditary nonpolyposis colorectal cancer syndrome and found in about 15% of all sporadic tumors (See abstract).  Woerner et al. identified a new set of genes frequently affects by mutations in MSI-positive tumor cells (See abstract; Tables 1 and 2).  However, Woerner et al. fails to identify the amino acid sequences of any of the resulting mutated genes, let alone a combination of 209 FSPs or mFSPs. 
	(3)	Kloor et al., US Patent No. 9,205,140 B2: teaching a vaccine containing a MSI tumor specific FSP, e.g., derived from TAF1B, HT001, AIM2, or TGFBR2, represented as SEQ ID NOs: 1-4 (See Kloor specification, col. 3, lines 64-67 to col. 4, lines 1-24).  However, Kloor et al. only encompassed one to four FSPs and not the instantly claimed 209 FSPs or mFSPs.  
	(4)	Garner, JR, et al., US Publication No. 2014/0235456 A1: teaching a method to identify and characterize microsatellite loci for a particular disease state including breast cancer including methods to identify an increased risk of developing cancer (See [0005]-[0007], [0209]).  Garner et al. found a set of 13 microsatellite loci which were highly conserved in cancer-free genomes but where highly variable in cancer transcriptomes as depicted in Table 2 (See [0212]; Table 2).  Although Garner et al. identified 165 loci for which at least one breast cancer sample was variant from the human genome reference as depicted in Table 1 where 13 of these loci were the most common variants (See [0209], [0212]-[0214]), Garner et al. does not teach or suggest the amino acid sequences of these variant loci or a cancer vaccine peptide comprising the instantly claimed 209 FSPs or mFSPs.
	(5)	Kim et al., Cell 155:858-868 (2013): teaching the mutational spectrum of MSI events and MMR (DNA mismatch repair) genes in colorectal cancer and endometrial cancer genomes (See Figure 1).  Furthermore, Kim et al. identified 27 genes with frameshift MSI in >30% of CRC and >15% of EC MSI human genomes (See Figure 3).  However, Kim et al. does not teach or suggest the amino acid sequences of the variant frameshifts or a cancer vaccine comprising the instantly claimed 209 FSPs or mFSPs.
	Therefore, the scope of the elected invention is novel and nonobvious. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654